856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael FRIEND, Plaintiff-Appellant,v.George WILSON, Steve Berry, Dewey Sowders, Warden, John D.Rees, Noe, Doctor, Vanarsdale, Doctor, Defendants-Appellees.
No. 88-5108.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1988.

Before KENNEDY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this prisoner civil rights action under 42 U.S.C. Sec. 1983 complaining of alleged constitutional deprivations accompanying a 1984 transfer to the Northpoint Training Center in Burgin, Kentucky.  The district court entered summary judgment for defendants and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we agree with the district court's disposition of this case.  Plaintiff had no constitutional right not to be transferred to Northpoint and the conditions he encountered there did not amount to cruel and unusual punishment.  His other claims involving medical treatment and access to the courts do not state a claim of constitutional magnitude.  We therefore affirm for the reasons set forth in the district court's memorandum opinion of December 22, 1987, adopting in part the magistrate's recommendation of November 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.